DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on July 26, 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 15, 18, 21-22, 27-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360) and Thompson et al. (US 6,159,631).
	For claims 1 and 27:  Sugita teaches a process for forming a Li-ion battery having a region of electrochemical activity 3a, 3b, 13 and an enclosure 2 therefore, the process comprising forming first chamber 5a and second chamber 5b within the enclosure and separate from the region of electrochemical activity (Sugita in Fig. 2, 0029-0031, 0035-0038), positioning a composition comprising a combustion abatement agent “coolant” within the first chamber, the combustion abatement agent not in contact with the region of electrochemical activity and the chamber being pressure and/or heat sensitive, (0024-0025, 0032, 0042).  
 	It is noted that the claimed “whereby when said region of electrochemical activity overheats, said first chamber is breached, allowing said at least one combustion abatement agent to contact said region of electrochemical activity to abate combustion of said region of electrochemical activity” is not requisitely given patentable weight as this limitation is premised on using the Li-ion battery while the instant claims are to a process for forming.  Notwithstanding this, in Sugita when the region of electrochemical activity overheats, the chamber is breached with "ruptures", allowing the combustion abatement agent and all of its constituents to contact the region of electrochemical activity to abate combustion, (0034-0035)
	Sugita does not explicitly teach a vent in the enclosure and the chamber between the vent and the region of electrochemical activity.  However, Thompson in the same field of endeavor teaches a vent 26 in an enclosure. (Thompson in col. 5 lines 10-22). The skilled artisan would find obvious to modify Sugita with a vent in the enclosure.  The motivation for such a modification is to release excess internal pressure. (Id.)  By this modification to Sugita, since the vent is at the top of the enclosure, it is asserted that the first and second chamber would be between the vent and the region of electrochemical activity.  Furthermore, Thompson discloses pressure from exposure to excessive heat (col. 1 lines 13-22), which teaches or at least suggests the release of external pressure by the vent as releasing pressure upon overheating.
	Sugita does not explicitly teach that the combustion abatement agent as a composition comprising liquid fluoropolyether.  However, Haynes in the same field of endeavor teaches a composition of liquid fluoropolyether as a flame retardant. (Haynes, Abstract)  A flame retardant is equivalent to a combustion abatement agent.  The skilled artisan would find obvious to modify Sugita so that its combustion agent is a composition comprising liquid fluoropolyether.  The motivation for such a modification is in view of a liquid fluoropolyether having high temperature resistance, inter alia. (9355, Results and Discussion)
For claims 2 and 28:  In Sugita, the first chamber 5a is accommodated by a container 8. (Sugita in 0032)  Figure 4 shows that the lower part of the container is between the first chamber 5a and the region of electrochemical activity 13. (0038)  Thus, Sugita further comprises positioning a first membrane between the first chamber and the region of electrochemical activity. 
	For claims 3-5, 21-22, and 28:  The first and second membrane is breachable by overheating and rupture or melting to thereby release the combustion abatement agent into the region of electrochemical activity to abate combustion therewithin. (Sugita in 0023-0025)
For claim 10 and 31:  The enclosure, being a bottomed tubular metal case, is a can. (Sugita in 0037) 
 	For claim 15:  The liquid fluoropolyether is a perfluoropolyether. (Haynes, Abstract)
 	For claim 18:  A closure such as a scored region which opens on releasing pressure is provided on the vent. (Thompson in col. 5 lines 30-32)  It would be obvious at least to the skilled artisan that the opening of the vent accompanies the rupture of the first membrane as both are breachable by overheating.

Claims 6, 7, 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360) and Thompson et al. (US 6,159,631) as applied for claims 1-2, and further in view of Inagaki et al. (US 2011/0313110)
The teachings of Sugita, Haynes and Thompson are discussed above.
For claims 6-7, 23-24, and 29:  Sugita does not explicitly teach the membrane to comprise a thermally-destabilizable fluoropolymer.  However, Inagaki in the same field of endeavor teaches a thermally-destabilizable fluoropolymer such as tetrafluoroethylene-hexafluoropropylene copolymer, inter alia. (Inagaki in [0072]))  The skilled artisan would find obvious to further modify the membrane of Sugita with a thermally-destabilizable fluoropolymer.  The motivation for such a modification is to inhibit a dripping flame (drip inhibition). ([0070-0072])

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360), Thompson et al. (US 6,159,631) and Inagaki et al. (US 2011/0313110) as applied for claims 1-2 and 6, and further in view of Buckmaster et al. (US Pat. 5,726,214) 
The teachings of Sugita, Haynes, Thompson, and Inagaki are discussed above. 
For claims 8 and 25:  Sugita does not explicitly teach unstable end groups consisting of –COOH, -COF, and CONH2 and of at least 300 per 106 carbon atoms,  However, Buckmaster in the same field of endeavor teaches unstable end groups including carboxyl end groups for fluoropolymers used in foaming processes. (Buckmaster in col. 1 line 64 to col. 2 line 4)  The skilled artisan would find obvious to further modify Sugita with unstable end groups.  The motivation for such a modification is to convert these unstable ends predominantly to stable ends so that the foamed structure produced is thermally and hydrolytically stable. (Id.)  Furthermore, absent of unexpected results it is asserted that the content ratio of the end groups is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The content ratio is considered a result-effective variable as Buckmaster discloses that the concentration should be sufficient to provide a void fraction of at least 20% in the foamed fluoropolymer structure. (col. 2 lines 28-38)  

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360) and Thompson et al. (US 6,159,631) as applied for claim 1, and further in view of Hiratsuka (US 7,563,535).
The teachings of Sugita, Haynes, and Thompson are discussed above.
	Sugita does not explicitly teach its enclosure as comprising metal foil.  However, Hiratsuka in the same field of endeavor teaches an enclosure of metal foil. (Hiratsuka in col. 3 lines 16-29)  The skilled artisan would find obvious to modify Sugita with metal foil for its enclosure.  The motivation for such a modification is to allow for enlargement of the inside volume of the battery pack. (col. 2 lines 15-24)

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0171529) in view of Haynes et al. (Macromolecules 2007, 40, 9354-9360) and Thompson et al. (US 6,159,631) as applied for claim 1, and further in view of Dasari et al. (Recent developments in the fire retardancy of polymeric materials)
The teachings of Sugita, Haynes and Thompson are discussed above.
For claims 11-14:  Sugita further teaches a solid material such as metallic soap as part of the composition. (Sugita in 0060)  A soap is considered being in a semi-solid state and is disclosed as a semi-solid insofar as being “hardly soluble in water”. (Sugita in 0068)  
Sugita does not explicitly teach a decomposition catalyst.  However, Dasari teaches a decomposition catalyst as part of a polymeric composition subject to burning. (Dasari in 5.5, pg. 1375).  The decomposition catalyst also comprises a Lewis acid. (Id.)  The skilled artisan would find obvious to further modify Sugita with a decomposition catalyst.  The motivation for such a modification is to divert the burning polymer to carbon rather than to fuel the gas phase combustion and decrease the HRR (heat release rate) and total heat released. (Id.)  

Response to Arguments
Applicant’s arguments filed with the present amendment have been fully considered but are not found persuasive.
Applicant accurately summarizes independent claim 1 and independent claim 27.  Applicant disagrees with no patentable weight given to the claimed feature “whereby when said region of electrochemical activity overheats, said first chamber is breached, allowing said at least one combustion abatement agent to contact said region of electrochemical activity to abate combustion of said region of electrochemical activity” as recited in claim 1 lines 12-15 and claim 27 lines 16-19, the reason being that this feature is a further description of the pressure sensitivity and/or heat sensitivity of the first chamber which is formed during the claimed process for forming a Li-ion battery.  This argument has been considered but is not persuasive, as the feature is not found to be descriptive of pressure sensitivity of heat sensitivity.  At best, the feature recites that the first chamber is breached, but at the same time the breach occurs during use of the Li-ion battery during which “said region of electrochemical activity overheats”.  Notwithstanding this, the feature is nonetheless taught or at least suggested by Sugita when the region of electrochemical activity overheats so that the chamber is breached with ruptures and allows the combustion abatement agent and all of its constituents to contact the region of electrochemical activity to abate combustion. (Sugita in [0034-0035]). As a matter of clarification, this feature is not requisitely given patentable weight, but when given weight is asserted as taught or at least suggested by Sugita.  In this regard, applicant’s argument that Sugita does not disclose a combustion abatement or the coolant does not contact a region of electrochemical activity but only contacts the surface of the battery is not found persuasive.  It is noted that Fig. 3 and Fig. 6 of applicant’s disclosure appear to show that the combustion abatement agent similarly contacts the outer surfaces of the region of electrochemical activity 20.
Arguments for Hayes have been fully considered but are not persuasive.  Applicant submits that Hayes does not disclose, teach or suggest a battery or whether the composition of Hayes are appropriate as flame retardants in a Li-ion battery.  In reply, and insofar as this argument is directed individually to Hayes, applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As to there being no reason in Sugita or Hayes to replace the coolant of Sugita, this argument is not persuasive as the liquid fluoropolyether composition as a flame retardant disclosed by Haynes has superior properties as a flame retardant/combustion abatement agent such as high temperature resistance, inter alia. (Hayes in 9355, Results and Discussion)  The argument that Sugita’s coolant is fundamentally different from applicant’s combustion abatement agent and Hayes is not persuasive as Sugita addresses the problem of abnormal heat generation occurring in a battery. (Sugita in [0009] “Technical Problem” and [0010] “Solution to Problem”)
Arguments for Thompson have been considered but are not persuasive.  Applicant submits that since Sugita does not mention any pressure issues that one of ordinary skill in the art would not modify Sugita with the vents of Thompson.  This argument is not persuasive, as Thompson discloses that prismatic batteries including rechargeable lithium-ion cells would benefit from safety vents as a mechanism for controlling build-up of excess internal pressure and higher pressures from overcharging, cell shorting, and exposure to excessive heat (e.g., fire). (Thompson in col. 1 lines 7-29)  
As to Sugita only teaching contacting the surface of the battery with coolant and not the coolant being released into the battery, this argument is not persuasive as the claims recite a region of electrochemical activity and are entirely silent on any feature to the coolant being released into the battery.  Furthermore, as previously noted, applicant appears to similarly contact the “top and bottom” surface of the battery as disclosed on pg. 12 lines 28-33 and Fig. 6 to “position the combustion abatement agent at top and bottom of the region of electrochemical activity 20, thereby surrounding the region of electrochemical activity with chambers containing combustion abatement agent.” 
Arguments for Inagaki, Buckmaster, Hiratsuka, and Dasari have been considered but appear to be merely that these references do not cure alleged deficiencies in Sugita, Hayes and Thompson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722